DETAILED ACTION
	This office action is in response to the preliminary claim amendment filed on August 25, 2020.  Claims 1-9 are pending, with claim 1 being the sole independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on August 25, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (two (2) pages) were received on August 25, 2020.  These drawings are acknowledged.

Claim Objections
Claims 1-9 are objected to because of the following informalities: regarding independent claim 1 and dependent claims 2-9 (which inherently include each objected-

-Claim 1: The opening “Doubly resonant……” preamble should read “A double resonant…….”; the term “fan-out crystal” should be consistent and not later shortened to “crystal” (note 3 instances in claim 1); the term “two successive lines” should read “two successive polarity-inverted lines”; the term “a first line” should read “a first straight line” for consistency with this later term; and the term “all of the other lines” should read “all of the other polarity-inverted lines.”  

-Further regarding claim 1, the phrase “through which faces the optical axis passes” is awkwardly drafted and does not read properly.

-All dependent claims 2-8: The opening should read “A doubly resonant optical parametric oscillator” instead of “Optical parametric oscillator.” 

-Claim 2: the term “crystal” should read “fan-out crystal” for consistency.
-Claim 4: the term “the lines” should read “the polarity-inverted lines” for consistency; and the term “the following lines” reads “the following polarity-inverted lines”; and the term “a first line” should read “a first straight line” for consistency with claim 1.
-Claim 5: the term “two successive lines” should read “two successive polarity-inverted lines” for consistency.
fan-out crystal” for consistency.
-Claim 7: the term “a first line” should read “a first straight line” for consistency with claim 1.
-Claim 8: the term “the first line” should read “the first straight line” for consistency; while the term “two successive lines” should read “two successive polarity-inverted lines.”  

-Claim 9: Regarding claim 9, the Examiner is unclear on the scope of this claim based on the preamble “Crystal for producing an oscillator according to claim 1”…. Because a crystal (fan-out) is already claimed by claim 1.  Additionally, a “Crystal” does not produce an oscillator in any known description.  Claim 9 should be re-drafted for clarity of scope.   

-Also in Claim 9: the term “crystal” should read “fan-out crystal” for consistency.  Also, the term “the first line” should read “the first straight line” for consistency with claim 1; and the term “two successive lines” should read “two successive polarity-inverted lines”; while the term “all the other lines” should read “all the other polarity-inverted lines”, all for consistency.

Appropriate correction is required.  Of note is that Applicant is respectfully requested to carefully review all pending claims 1-9 for any additional typos or awkward language found in these claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al. NPL “Continuous tuning of a continuous-wave…..”, and further in view of Laurell U.S.P. No. 6,259,711 B1 and Furukawa et al. US 2009/0257462 A1.
Regarding sole pending independent claim 1, Powers et al. NPL (Entire Document, Figs. 1-2.; “Experimental Setup”; pgs 159-161) a doubly resonant optical parametric oscillator (Fig. 2) comprising a fanout crystal (Figs. 1-2; fan-out PPLN crystal) having an optical non-linearity of order 2 (pg. 159) and placed in an optical cavity (see Fig. 2) able to reflect a pump (from Nd:YAG pump), said fanout crystal comprising an entrance face (entry of optics) and an exit face (exit of optics), through which faces the optical axis passes, an upper face (top) and a lower face (bottom), characterized in that said fanout crystal includes a grating of polarity-inverted lines (as shown in PPLN, Figs. 1-2) originating separately and in a narrowly spaced manner (note frame of reference for “narrow)) at a fictional upper line (near top) that is parallel to the upper face (top) of the fanout crystal, and ending separately and in a widely spaced manner (note frame of reference for “widely”, but the bottom of the PPLN in Figs. 1-2 is at least wider than the top narrow) either at a fictional lower line that is parallel to the lower face of the fanout crystal, or at the entrance face of the 
Regarding independent claim 1, there is no express and exact teaching in Powers for such language of “said grating starting with a first straight line originating at the exit face of the fanout crystal and extending towards the lower fictional straight line while diverging from said exit face, all the other lines gradually and monotonically inclining from said first straight line towards the entrance face of the crystal.”
However, these type of crystal structure for the lines gradually and monotonically inclining from a first straight line towards the entrance face of the fanout crystal are features that are known in the nonlinear optical art at the time of the effective filing date of the current application.  For instance, both Laurell U.S.P. No. 6,259,711 B1 (see ABS; Figure 6; column 9, line 58 through column 10, line 3) and Furukawa et al. US 2009/0257462 A1 (see ABS; Fig. 1; paragraphs [0042] – [0049]) configurations in which those missing features from Powers are shown in crystal(s) configuration(s) that represent the defined claim 1 limitations for gradual and monotonic formation and inclining from a first straight line toward an entrance face of the crystal.  Desired types of optical nonlinear process more readily occur with such crystal formation in both Laurell and/or Furukawa, and embodiments for using different fanout crystals would have been readily recognized by one having ordinary skill in nonlinear optics.  
Since Powers NPL, and Laurell/Furukawa are both from the same field of endeavor, the purpose disclosed by Laurell/Furukawa would have been recognized in the pertinent art of Powers NPL.
KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claim 1 does not serve to create any patentable distinction over the prior art of Powers NPL and further in view of Laurell/Furukawa.
See also the international search report and written opinion in sections 2.1 through 2.4 (cited in IDS dated August 25, 2020) which also note that claims 1-4, 6, 7, and 9 are lacking an inventive step.  The Examiner fully incorporates, and agrees that such features also are found obvious over the requirements of 35 U.S.C. 103.  
Regarding dependent claims 2-4, 6, 7, and 9, note also the close prior art of Powers NPL and further in view of Laurell/Furukawa for these features, but also see the Written Opinion at section (3).  All dependent claims 2-4, 6, 7, and 9 are found obvious for those same reasons that lack of inventive step occurs in the PCT document. 

Note that Figure 2 and the 2nd page of Powers et al. NPL is not shown (omitted) in the attached NPL document to the record.  The Examiner has added the full document and is cited in the PTO-892 form reference U.

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 5 and 8, those added features “wherein the constant angle of inclination between two successive (polarity-inverted) lines is about 0.1 mrad” (claim 5), or “wherein the first (straight) line is inclined with respect to the exit face by an angle that is larger than or equal to the constant angle separating two successive (polarity-inverted) lines” (claim 8) are not found directly in the prior art of record and there is no reasonable suggestion for adding these features with proper motivation to present a prima facie case of 35 U.S.C. 103 obviousness.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-C and U:

-Reference A to Hendon is pertinent to fan-out grating/crystal in an optical cavity for OCT.
-Reference B to Henderson is pertinent to OPOs that can include fan-out structures in the optical cavity (PPLN, etc.).
-Reference C to Patel is pertinent to fan-out grating / crystals (Fig. 10).
-Reference U is the full NPL to Powers et al. with the missing page (pg. 160).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 2, 2021